            Case 20-00694-dd                       Doc 20            Filed 04/29/20 Entered 04/29/20 11:46:30          Desc Main
                                                                     Document      Page 1 of 1

                                                               United States Bankruptcy Court
                                                                      District of South Carolina
 In re      Eria Bridgeman                                                                              Case No.   20-00694
                                                                                 Debtor(s)              Chapter    13



                                                                 CERTIFICATE OF SERVICE
I hereby certify that on April 29, 2020, a copy of Order Confirming Plan and Resolving Motions    was served
electronically or by regular United States mail to all interested parties, the Trustee and all creditors listed below.

 Pamela Simmons-Beasley, Trustee, via CMECF

 US Trustee, via CMECF

 See attached mailing matrix.



                                                                               /s/ David C. Gaffney
                                                                               David C. Gaffney 10112
                                                                               Gaffney Law Firm, P.A.
                                                                               P.O. Box 3966
                                                                               West Columbia, SC 29171-3966
                                                                               803-781-0500Fax:803-454-9900
                                                                               david@gaffneylawfirm.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
